656 S.E.2d 425 (2008)
51 Va. App. 238
Ernest Leon SELPH, Jr.
v.
COMMONWEALTH of Virginia.
Record No. 1990-05-2.
Court of Appeals of Virginia.
February 5, 2008.
In accordance with the mandate of the Supreme Court of Virginia entered on November 21, 2007 and the order of that Court entered on November 2, 2007, the opinion previously rendered by a panel of this court on July 18, 2006 is withdrawn, the mandate entered on that date is vacated, and final judgment is entered vacating appellant's conviction.
This order shall be published and certified to the trial court.